DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 9 are amended in the reply filed on 04/27/2022; claims 2, 6, 10, 13 are cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Carman in addition to previously relied on references below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotation driving mechanism (looks like a shaft like feature in the drawings, para. [0035]) in claims 9-17.
Air inlet unit (looks like a component with air opening, para. [0035]) in claims 9-17.
Wafer carrier driving unit (plurality of gas pipelines, para. [0048]) in claims 14-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0244839 to Lindberg in view of US 2003/0233768 to Kaeppeler, US 5294778 to Carman, US 5,536,918 to Ohkase.
Claim 1: Lindberg discloses a heating apparatus (203/120, Fig. 1A-1C), comprising: a rotating stage (203 [disc-shaped carrier]), comprising a rotating axis (see Fig. 1A); a plurality of wafers (201 [wafer composites]), disposed on the rotating stage (203), wherein the rotating stage (203) drives the wafers to rotate on the rotating axis (“reference point x,” para. [0065]); a first heater (122 [heating element]), disposed under the rotating stage (203, see Fig. 1C), wherein the first heater (122) comprises a first width (width of 122) in a radial direction of the rotating stage; and a second heater (123 [heating element]), disposed under the rotating stage (203, see Fig. 1C), wherein the second heater (123) and the first heater (122) are separated from each other (see Fig. 1C), the second heater (123) comprises a second width (width of 123) in the radial direction of the rotating stage, and the first width is not equal to the second width (see Fig. 1C where 122 and 123 do not appear to be equal in width).
However Lindberg is silent on a plurality of wafer carriers, disposed on the rotating stage, wherein the rotating stage drives the wafer carriers to rotate on the rotating axis; each of the first heater and the second heater is formed in a closed ring shape, a symmetry center of each of the wafer carriers always overlaps a vertical projection of the first heater on the wafer carriers, and the wafer carrier comprises a wafer carrier diameter, and a ratio of the first width to the wafer carrier diameter is greater than 0.5 and less than 1.
Kaeppeler discloses a plurality of wafer carriers (2 [substrate holders], Fig. 1-2), disposed on the rotating stage (1 [substrate holder carrier]), wherein the rotating stage (1) drives the wafer carriers to rotate on the rotating axis (para. [0019]), for the purpose of driving each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wafer above recess configuration of Lindberg with the wafer carrier configuration taught by Kaeppeler with motivation to drive each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage.
Carman discloses a symmetry center of the wafer carrier (symmetry center of 52 [support platen], Fig. 3) always overlaps a vertical projection of the first heater ((12 [main heater]) on the wafer carrier (52), and the wafer carrier (52) comprises a wafer carrier diameter (see Fig. 3 where size radii are measured as heat zones 32, 34, col. 3, lines 1-30), and a ratio of the first width (32 [heat zone] disclosed in Fig. 3) to the wafer carrier diameter (see comparison of the radii in Fig. 3) is greater than 0.5 and less than 1 (col. 3, lines 30-45, which reads on the ratio comparison) for the purpose of providing uniform heat via individually controlled zones (col. 3, lines 30-45).  A diameter is proportional to radius which reads on the claim.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the closed ring shape, radii sections and ratio comparison requirements as taught by Carman with motivation to provide uniform heat via individually controlled zones.
Regarding heater shape, Ohkase teaches that there are no particular limitations on the  arrangement of the shape of the heater and includes that it can be a spiral shape, a plural of concentric rings, a shape with is arranged in a plural number in one direction and parallel to each other, etc, (col. 14, lines 5-20), and concentric ring shaped is selected for the purpose of enabling fast heat treatment to a uniform temperature to the entire surface of a flat object to be treated (col. 2, lines 13-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change or optimize the shape of the first and second heater to be closed ring-shaped (concentric rings) as taught by Ohkase with motivation to enable fast heat treatment to a uniform temperature to the entire surface of a flat object to be treated.
Claim 2: (Cancelled). 
Claim 3: The apparatus of Lindberg in view of Kaeppeler, Carman, Ohkase discloses wherein the first heater (123, Fig. 1C, Lindberg) comprises a first temperature, the second heater (122) comprises a second temperature, and the first temperature may not be equal to the second temperature (see para. [0064] where each heater can be operated separately, thus the temperatures can be different).
Claim 5: The apparatus of Lindberg in view of Kaeppeler, Carman, Ohkase  discloses wherein a vertical projection of each of the wafer carriers (2, Fig. 1, Kaeppeler, on 203 of Fig. 1C, Lindberg) on the rotating stage (203) partially overlaps a vertical projection of the first heater (122) on the rotating stage (203), and a ratio of a vertical projection area of the first heater (122) on the wafer carrier (2) to an area of the wafer carrier (2) appears to be greater than or equal to 0.4 and less than or equal to 0.9 (see Fig. 1C, where this is apparent).
Claim 6: (Cancelled).
Claim 7-8: The apparatus of Lindberg in view of Kaeppeler does not disclose (claim 7) wherein there is a spacing between each of the wafer carriers and a first surface of the rotating stage; (claim 8) wherein there is a first spacing between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second spacing between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing.
Kaeppeler discloses (claim 7) wherein there is a spacing (spacing where 8 [gas cushion] is, Fig. 1-2) between each of the wafer carriers (2) and a first surface of the rotating stage (inside recess of 1); (claim 8) wherein there is capability of a first spacing between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second spacing between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing (see para. [0024] where 8 can be varied via the individual MFCs, para. [0011]). Kaeppeler discloses this for the purpose of controlling in such a way that the temperature does not drop below a minimum substrate holder speed (para. [0011]) and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate (para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitations above as taught by Kaeppeler with motivation to control in such a way that the temperature does not drop below a minimum substrate holder speed and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Kaeppeler, Carman, Ohkase as applied to claims 1-3, 5-8 above, and further in view of US 2011/0259879 to Hanawa.
Claim 4: The apparatus of Lindberg in view of Kaeppeler, Carman, Ohkase discloses further comprising: a third heater (121 [heating element], Fig. 1C, Lindberg), disposed under the rotating stage (203, see Fig. 1C), wherein the third heater (121), the second heater (123), and the first heater (122) appear to be separated from one another (see Fig. 1C), the third heater (121) comprises a third width (width of 121) in the radial direction of the rotating stage, and the third width (width of 121) does not appear to be equal to the first width (width of 122). 
However the apparatus of Lindberg in view of Kaeppeler, Carman, Ohkase does not explicitly disclose the third width is not equal to the second width.
Hanawa teaches that the various heating elements may be sized appropriately for the purpose of matching the diameter of the element to be heated (para. [0023]). It noted that regarding the second and third heater widths, optimization of sizing is obvious.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of sizing (between the second and third heater widths) as taught by Hanawa with motivation to match the diameter of the element to be heated.
Claims 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0244839 to Lindberg in view of US 2011/0185969 to Yang and further in view of US 2003/0233768 to Kaeppeler, US 5294778 to Carman, US 5,536,918 to Ohkase.
Claim 9: Lindberg discloses a system, comprising: a heating apparatus (203/120, Fig. 1A-1C), wherein the heating apparatus comprises: a rotating stage (203 [disc-shaped carrier]), comprising a rotating axis (see Fig. 1A); a plurality of wafers (201 [wafer composites]), disposed on the rotating stage (203), wherein the rotating stage (203) drives the wafers to rotate on the rotating axis (“reference point x,” para. [0065]); a first heater (122 [heating element]), disposed under the rotating stage (203, see Fig. 1C), wherein the first heater (122) comprises a first width (width of 122) in a radial direction of the rotating stage; and a second heater (123 [heating element]), disposed under the rotating stage (203, see Fig. 1C), wherein the second heater (123) and the first heater (122) are separated from each other (see Fig. 1C), the second heater (123) comprises a second width (width of 123) in the radial direction of the rotating stage, and the first width is not equal to the second width (see Fig. 1C where 122 and 123 do not appear to be equal in width).
However Lindberg is silent on a chemical vapor deposition system, comprising: a chamber; the heating apparatus disposed in the chamber, a plurality of wafer carriers, disposed on the rotating stage, wherein the rotating stage drives the wafer carriers to rotate on the rotating axis; and an air inlet unit, connected to the chamber and located above the rotating stage; a rotation driving mechanism, connected to the rotating stage and driving the rotating stage to rotate; each of the first heater and the second heater is formed in a closed ring shape, a symmetry center of each of the wafer carriers always overlaps a vertical projection of the first heater on the wafer carriers, and the wafer carrier comprises a wafer carrier diameter, and a ratio of the first width to the wafer carrier diameter is greater than 0.5 and less than 1.
Yang discloses wherein the system is a chemical vapor deposition system (para. [0013], comprising: a chamber (100 [chamber], Fig. 1); the heating apparatus (110/122/120) disposed in the chamber (100), and an air inlet unit (118 [gas delivery plate] “air inlet” is interpreted as any gas inlet), connected to the chamber (100) and located above the rotating stage (110 [susceptor], Fig. 1); a rotation driving mechanism (122 [shaft]), connected to the rotating stage (110) and driving the rotating stage to rotate (para. [0016]), for the purpose of providing temperature uniformity in a chemical vapor deposition apparatus (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kind of system, inlet, rotating driving mechanism, and configuration as taught by Yang with motivation to provide temperature uniformity in a chemical vapor deposition apparatus.
Kaeppeler discloses a plurality of wafer carriers (2 [substrate holders], Fig. 1-2), disposed on the rotating stage (1 [substrate holder carrier]), wherein the rotating stage (1) drives the wafer carriers to rotate on the rotating axis (para. [0019]), for the purpose of driving each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wafer above recess configuration of Lindberg with the wafer carrier configuration taught by Kaeppeler with motivation to drive each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage.
Carman discloses a symmetry center of the wafer carrier (symmetry center of 52 [support platen], Fig. 3) always overlaps a vertical projection of the first heater ((12 [main heater]) on the wafer carrier (52), and the wafer carrier (52) comprises a wafer carrier diameter (see Fig. 3 where size radii are measured as heat zones 32, 34, col. 3, lines 1-30), and a ratio of the first width (32 [heat zone] disclosed in Fig. 3) to the wafer carrier diameter (see comparison of the radii in Fig. 3) is greater than 0.5 and less than 1 (col. 3, lines 30-45, which reads on the ratio comparison) for the purpose of providing uniform heat via individually controlled zones (col. 3, lines 30-45).  A diameter is proportional to radius which reads on the claim.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the closed ring shape, radii sections and ratio comparison requirements as taught by Carman with motivation to provide uniform heat via individually controlled zones.
Regarding heater shape, Ohkase teaches that there are no particular limitations on the  arrangement of the shape of the heater and includes that it can be a spiral shape, a plural of concentric rings, a shape with is arranged in a plural number in one direction and parallel to each other, etc, (col. 14, lines 5-20), and concentric ring shaped is selected for the purpose of enabling fast heat treatment to a uniform temperature to the entire surface of a flat object to be treated (col. 2, lines 13-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change or optimize the shape of the first and second heater to be closed ring-shaped (concentric rings) as taught by Ohkase with motivation to enable fast heat treatment to a uniform temperature to the entire surface of a flat object to be treated.
Claim 10: (Cancelled).
Claim 11: The apparatus of Lindberg in view of Yang and Kaeppeler, Carman, Ohkase discloses wherein the first heater (123, Fig. 1C, Lindberg) comprises a first temperature, the second heater (122) comprises a second temperature, and the first temperature may not be equal to the second temperature (see para. [0064] where each heater can be operated separately, thus the temperatures can be different).
Claim 12: The apparatus of Lindberg in view of Yang and Kaeppeler, Carman, Ohkase discloses wherein a vertical projection of each of the wafer carriers (2, Fig. 1, Kaeppeler, on 203 of Fig. 1C, Lindberg) on the rotating stage (203) partially overlaps a vertical projection of the first heater (122) on the rotating stage (203), and a ratio of a vertical projection area of the first heater (122) on the wafer carrier (2) to an area of the wafer carrier (2) appears to be greater than or equal to 0.4 and less than or equal to 0.9 (see Fig. 1C, where this is apparent).
Claim 13: (Cancelled).
Claim 14-16: The apparatus of Lindberg in view of Yang and Kaeppeler, Carman, Ohkase does not disclose (claim 14) further comprising: a wafer carrier driving unit, disposed on the rotating stage and configured to drive the wafer carriers to respectively spin on a spinning axis; (claim 15) wherein the wafer carrier driving unit comprises a plurality of gas pipelines disposed in the rotating stage, and the gas pipelines are located under the wafer carriers; (claim 16) wherein there is a spacing between each of the wafer carriers and a first surface of the rotating stage; (claim 17) wherein there is a first spacing between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second spacing between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing.
Kaeppeler discloses (claim 14) further comprising: a wafer carrier driving unit (gas-flow feedline/6/7, Fig. 1-2), disposed on the rotating stage (1) and configured to drive the wafer carriers (2) to respectively spin on a spinning axis (axis of 2); (claim 15) wherein the wafer carrier driving unit (gas-flow feedline/6/7) comprises a plurality of gas pipelines (6 [passages]) disposed in the rotating stage (1), and the gas pipelines (6) are located under the wafer carriers (2, see Fig. 1-2); (claim 16) wherein there is a spacing (spacing where 8 [gas cushion] is) between each of the wafer carriers (2) and a first surface of the rotating stage (inside recess of 1); (claim 17) wherein there is capability of a first spacing between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second spacing between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing (see para. [0024] where 8 can be varied via the individual MFCs, para. [0011]). Kaeppeler discloses this for the purpose of controlling in such a way that the temperature does not drop below a minimum substrate holder speed (para. [0011]) and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate (para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitations above as taught by Kaeppeler with motivation to control in such a way that the temperature does not drop below a minimum substrate holder speed and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210130958 to Wu discloses the claimed invention in the disclosure, filed right after the present application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718